Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

It is noted that an amendment was filed with the RCE which is non-responsive as per MPEP 706.07(h)(VI)(B), it is not a matter of right to be permitted to change inventions at the filing of an RCE, therefore canceling all of the elected invention claims and replacing them with a new non-elected invention is found to be non-responsive, and as per this section of the MPEP the amendment is not entered at this time.

Election/Restrictions
Newly submitted claims 14-29 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the originally filed claims which were elected by original presentation were directed to a curing composition for rubber comprising specific additives to a rubber in specific amounts; the newly filed claims are directed to a cured rubber matrix of specific chemical make-up including molecular chains, specific types of bonds such as covalent carbon-carbon bonds that interconnect the chains along with sulfide or polysulfide bonds that interconnect molecular chains, and ionic bonds that interconnect molecular chains which is a completely different invention which would require a completely different search which is different from and divergent from the original filed invention which was not concerned with bonds in any way, or how the materials bonded together and an atomic level, therefore these new claims are directed to a different invention than originally filed and are hereby found to be directed to a non-elected invention by original presentation.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  s 14-29 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

	The amendment filed on December 30, 2020 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because as set forth above they are directed to the chemical make-up of a material including specific bonds and how the bonds act at an atomic level to form the composition, which is a different invention than the originally filed mixture of a rubber with specific additives (see above).
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on December 30, 2020. The submission, however, is not fully responsive to the prior Office action because it cancels all of the claims directed to the originally filed and thereby elected by originally presented claims of the application, and submits new claims drawn to a different invention. Since the submission appears to be a bona fide attempt to provide a complete reply to the prior Office action, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this letter to submit a complete reply. This shortened statutory period for reply supersedes the time period set in the prior Office action. This time period may 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903.  The examiner can normally be reached on Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH